Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 9, 2022 has been entered. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jun. 9, 2022. Claims 1, 6-8, 10-12, 14-15, 18-20, 22, 24, 28-29, 31, 33-34, 36, 38-40, 42 and 43 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Daniel E. Altman on Jul. 8, 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) An engineered thermostable ferritin assembly comprising a modified ferritin subunit derived from a wildtype Archaeoglobus fulgidus ferritin assembly subunit, wherein the modified ferritin subunit comprises the amino acid sequence set forth in SEQ ID NO: 1, except that the modified ferritin subunit lacks residues 165-173 of SEQ ID NO: 1 and comprises zero or more amino acid substitutions at positions selected from the group consisting of E65, F116, E128, E131 and D138 of SEQ ID NO: 1, and wherein the engineered thermostable ferritin assembly comprises pores communicating the interior with the exterior of the assembly, exhibits enhanced thermostability relative to said wildtype ferritin assembly and is stable at lower salt concentrations than said wildtype ferritin assembly.

Claim 7. (Currently Amended) The engineered ferritin assembly of claim 6, wherein the modified ferritin subunit 

Claim 8. (Currently Amended) The engineered ferritin assembly of claim 1, wherein the modified ferritin subunit 

 Claim 22. (Currently Amended) A method of encapsulating a polypeptide in an engineered thermostable ferritin assembly, comprising: 1) introducing into a cell a nucleic acid comprising: a) a first sequence that encodes a first modified ferritin subunit lacking an unstructured carboxy-terminal sequence that a wildtype ferritin subunit possesses; and b) a second sequence that encodes a second modified ferritin subunit lacking an unstructured carboxy-terminal sequence that a wildtype ferritin subunit possesses fused to a polypeptide; 2) expressing the first and second sequences; and 3) forming a ferritin assembly that encapsulates the polypeptide, wherein of the first and the second modified ferritin subunit is as defined in claim 1.

Claim 31. (Currently Amended) An isolated plasmid or vector nucleic acid comprising: a) a sequence that encodes a modified 

Claim 42. (Currently Amended) The engineered ferritin assembly of claim 7, wherein the amino acid substitution comprises: i) substitutions E65K, E128K, E131K and D138A which cause the assembly to have a net positive interior charge; or ii) substitutions E65Q and D138A which cause the assembly to have a net neutral interior charge.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art references have been identified teaching or suggesting the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 1, 6-8, 10-12, 14-15, 18-20, 22, 24, 28-29, 31, 33-34, 36, 38-40, 42 and 43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-   1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648